Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 05, 2018

The Court of Appeals hereby passes the following order:

A18D0515. KEVIN SHANAHAN v. LEEANNE SHANAHAN.

      In this divorce case, the trial court issued an order finding the husband Kevin
Shanahan in contempt of a prior order on April 11, 2018. The husband filed this
application for discretionary appeal on June 11, 2018.               We, however, lack
jurisdiction.
      The husband’s application is untimely.           To be timely, a discretionary
application must be filed within 30 days of entry of the order sought to be appealed.
OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith.
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this
application was filed 61 days after entry of the order the husband seeks to appeal, it
is untimely, and we lack jurisdiction to consider it. Accordingly, the husband’s
application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/05/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.